Title: Council of War, 1 April 1780
From: Washington, George
To: 


          
            [Morristown, 1 April 1780
          
          At a Council of War held at Head-Quarters at Morris Town the 1st of April 1780.
          
            PresentThe Commander in Chief
            
              Major Generals
              
              Brigadier Generals
            
            
              Lord Stirling
              
              Clinton
            
            
              St Clair
              
              Maxwell
            
            
              De Kalb
              
              Knox
            
            
              
              
              Hand
            
            
              
              
              Huntington
            
            
              
              
              Gist
            
          
          The General states to the Council that since they met on the 27th of last month, he has received further accounts from New York, which appear authentic, that Lord Rawdon’s Brigade, said to consist of his own Regiment & of Brown’s, Fannings & another Corps; also Two Hessian Regiments & the 42d & another British Regiment, estimated at about 2500 rank & file, were preparing to embark and it was generally believd to reinforce the Army under Sir Henry Clinton at the Southward. Under this information, and supposing that this embarkation should actually take place—The General requests the Council to advise him, whether a Detachment & to what amount should be sent from this Army to re-info⟨rce in⟩ the Southern States & at what period they should commence their march.
          We would advise under a further & a full consideration of all circumstances, in case the above mentioned detachment of the Enemy is made from New York or one nearly equal to it, that about Two Thousand Men should be sent from hence to reinforce the Southern States. Their movement to be proceded by the sailing of the Enemy’s detachment.
          
            
              James Clinton B. Gl
              
              Stirling M.G.
            
            
              Wm Maxwell B.G.
              
              Ar. St Clair M. Gl
            
            
              H. Knox B.G. Artillery
              
              The Baron de Kalb M. Gl
            
            
              Edwd Hand B.G.
              
              
            
            
              J. Huntington B.G.
              
              
            
            
              M. Gist B.G.
              
              
            
          
        